ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_04_EN.txt.                      746




                                          DECLARATION OF JUDGE XUE



                        The aim of achieving an equitable result — Delimitation methodology cannot be
                     pre-determined — Adjustment on the basis of a provisional median line is superficial
                     and inappropriate given the geographic features and relevant circumstances of the
                     present case — Concurrent use of different methods in the northern and southern
                     sections is justified as long as an equitable solution can be achieved.

                        The interest of third States in the south — Potentially the maritime entitlements
                     of three or even four States may overlap — The principle res inter alios acta and
                     Article 59 of the Statute are not sufficient to protect the interest of third States —
                     The Court could have rested the boundary at Point 8 with an arrow pointing
                     eastward consistent with its jurisprudence — Extent of Nicaraguan coastal
                     projection depends on the maritime delimitation between Nicaragua and its
                     adjacent neighbours — The consideration of the public order and stable legal
                     relations — The boundary line in the south virtually invalidates the existing
                     maritime agreements in the area — The Court could just point out the direction of
                     the boundary between the Parties in this area, allowing enough space for the States
                     concerned to first draw up their respective boundaries and then readjust their
                     maritime relations.

                        1. In regard to the maritime boundary between Nicaragua and Colom-
                     bia (Part V of the Judgment), I have voted for the operative paragraph 4
                     on the single maritime delimitation of the continental shelf and the exclu-
                     sive economic zones between the Parties because, in my view, the delimi-
                     tation line on the whole has achieved the object of reaching an equitable
                     solution to the disputes between the Parties in the case. This position is
                     taken, however, with two reservations.
                        2. My first reservation relates to the three-stage methodology applied
                     by the Court. Although in recent years, the Court, as well as other tribu-
                     nals, have tried to develop a certain approach to provide for legal cer-
                     tainty and predictability for the process of delimitation, the guiding
                     principle for maritime delimitation as laid down in Articles 74 and 83 of
                     the Convention on the Law of the Sea has not been changed by this
                     development ; with the aim to achieve an equitable solution, whatever
                     methodology that is used should be “capable of ensuring, with regard to
                     the geographic configuration of the area and other relevant circumstances,
                     an equitable result” (Delimitation of the Maritime Boundary in the Gulf of
                     Maine Area (Canada/United States of America), Judgment, I.C.J. Reports
                     1984, p. 300, para. 112). In other words, in order to ensure an equitable
                     solution, it is the geographic features and relevant circumstances that
                     determine the selection of method(s) for the delimitation. Methodology
                     cannot be pre-determined. As the Court pointed out in the Continental
                     Shelf case,

                     126




6 CIJ1034.indb 248                                                                                            7/01/14 12:43

                     747 	        territorial and maritime dispute (decl. xue)

                           “[a] finding by the Court in favour of a delimitation by an equidis-
                           tance line could only be based on considerations derived from an
                           evaluation and balancing up of all relevant circumstances, since equi-
                           distance is not, in the view of the Court, either a mandatory legal
                           principle, or a method having some privileged status in relation to
                           other methods” (Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
                           Judgment, I.C.J. Reports 1982, p. 79, para. 110).
                        3. In the Judgment, the Court refers to the recent jurisprudence espe-
                     cially that laid out in the Black Sea case on the method of delimitation,
                     according to which
                           “the methodology which [the Court] will normally employ when
                           called upon to effect a delimitation between overlapping continental
                           shelf and exclusive economic zone entitlements involves proceeding
                           in three stages (Continental Shelf (Libyan Arab Jamahiriya/Malta),
                           Judgment, I.C.J. Reports 1985, p. 46, para. 60 ; Maritime Delimitation
                           in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports
                           2009, p. 101, paras. 115-116)” (Judgment, para. 190).
                     The first stage of that method is to construct a provisional median line between
                     the opposite or adjacent territories of the parties, unless there are compelling
                     reasons as a result of which the establishment of such a line is not feasible.
                     With regard to such exceptional situations, the Court refers to the case bet­
                     ween Nicaragua and Honduras in the Caribbean Sea (Territorial and Maritime
                     Dispute between Nicaragua and Honduras in the Caribbean Sea (Nicaragua
                     v. Honduras), Judgment, I.C.J. Reports 2007 (II), p. 745, para. 281).
                        4. Apparently the geographic features and the relevant circumstances
                     of the present case are considerably incomparable to those of the cases,
                     particularly the Black Sea case, where the three‑stage methodology is
                     applied. Having ascertained the scope of the relevant area that extends to
                     the east side of the Colombian islands to the 200‑nautical‑mile line mea-
                     sured from the baselines of Nicaragua’s territorial sea, the Court should
                     have seen that, even though there indeed exist opposite coasts between
                     the Parties, it is not appropriate and feasible to delimit the entire relevant
                     area on the basis of “a median line” located to the west of the Colombian
                     islands. Any subsequent “adjustment or shifting”, however substantial, of
                     the provisional median line in the western part would not be able to over-
                     come the gross disproportion in the lengths of the coasts and the ratio of
                     the relevant area between the Parties as determined by the Court, hence
                     unable to achieve an equitable result. Despite its recognition of the
                     unusual circumstances in the coastal relations between the Parties, the
                     Court nevertheless proceeds to use the “standard method” by drawing up
                     a provisional median line.

                        5. The provisional median line proves superficial and inappropriate in
                     the delimitation process. The Court constructs the provisional median
                     line from two sets of base points chosen from the opposite islands of the

                     127




6 CIJ1034.indb 250                                                                                      7/01/14 12:43

                     748 	        territorial and maritime dispute (decl. xue)

                     Parties (see sketch-map No. 8 : Construction of the provisional median
                     line, p. 701). Considering the disparity in the lengths of the relevant coasts
                     and the overall geographical context, the Court decides to construct the
                     line by giving a weighting of one to each of the Colombian base points
                     and a weighting of three to each of the Nicaraguan base points. As a
                     consequence, the effect of some base points on the Nicaraguan side is
                     “superseded”. This line is further adjusted to the east, identified as a sim-
                     plified weighted line (Judgment, paras. 234-235). This raises the question
                     whether this is a shifting of the provisional median line or rather a recon-
                     struction of a new line by 3:1 ratio between the base points of the Parties.
                     

                        6. I agree that the provisional median line as constructed, if applicable
                     for the western part of the relevant area, should be adjusted and shifted
                     eastward, given the evident disparity in the lengths of the relevant coasts.
                     Nevertheless, such adjustment or shifting should have been made on the
                     basis of the provisional median line, for instance, giving it half or a quar-
                     ter effect. The Court’s approach is arguably an adjustment to the provi-
                     sional median line. The Court may have directly selected a couple of
                     outermost base points by equal number from each side of the Parties as
                     the controlling points and drawn up the line by 3:1 ratio. The result would
                     be just the same. The rationale of the 3:1 ratio method is based on the
                     delimitation principle — to achieve an equitable solution. This method
                     stands in its own right ; it does not have to be mixed up with the provi-
                     sional median line.



                        7. In order to avoid any cut-off effect to Nicaragua and in light of the
                     remaining significant disparity in the shares of the relevant area between
                     the Parties, the Court decides to adopt different techniques for the delim-
                     itation of the remaining area. In the northern part, it uses the parallel of
                     latitude passing through the northernmost point on the 12-nautical-mile
                     envelope of arc around Roncador, while enclaving Quitasueño and Ser-
                     rana. In the southern part, the boundary runs along the 12-nautical-mile
                     arcs drawn around the South Cay of Alburquerque Cays and East‑South-
                     east Cays till its easternmost point and then continues its course along the
                     parallel of latitude till the 200‑nautical-mile limit of Nicaragua.

                        8. The boundary in these two sections is apparently drawn by different
                     methods — enclaving and latitude line. It is hard to justify them as
                     “adjustment of” or “shifting from” the provisional median line”, if the
                     latter does not mean total departure.

                       9. Of course, by no means do I disapprove of the concurrent use of
                     these methods by the Court. On the contrary, they are justified as long as
                     an equitable solution can be so achieved. The reservation I have is whether

                     128




6 CIJ1034.indb 252                                                                                    7/01/14 12:43

                     749 	         territorial and maritime dispute (decl. xue)

                     it is necessary for the Court to proceed with the three-stage method in the
                     present case simply for the sake of standardization of methodology.
                     Although one may argue that in the western part the provisional median
                     line is plausible between the opposite coasts of the Parties, the Court
                     could have followed its reasoning by adjusting the provisional median
                     line rather than replacing it by the simplified weighted line based on 3:1
                     ratio. I see an inconsistency there.
                        10. Notwithstanding the approach taken, the actual use of various meth-
                     ods by the Court throughout the whole process of delimitation in the pres-
                     ent case, in my view, reaffirms the established jurisprudence as pronounced
                     by the Court and other tribunals in the maritime delimitation that
                             “The method of delimitation to be used can have no other purpose
                           than to divide maritime areas into territories appertaining to different
                           States, while doing everything possible to apply objective factors
                           offering the possibility of arriving at an equitable result. Such an
                           approach excludes any recourse to a method chosen beforehand.”
                           (Arbitration Tribunal for the Delimitation of the Maritime Boundary
                           between Guinea and Guinea-Bissau, Award of 14 February 1985,
                           25 ILM 252 (1986), p. 294 ; see also North Sea Continental Shelf
                           (­
                            Federal Republic of Germany/Denmark ; Federal Republic of
                           Germany/Netherlands), Judgment, I.C.J. Reports 1969, pp. 49‑50 ;
                           ­
                           and ­Judgment by the International Tribunal for the Law of the Sea
                           in the Dispute concerning Delimitation of the Maritime Boundary
                           between Bangladesh and Myanmar in the Bay of Bengal (Bangladesh/
                           Myanmar), Judgment of 14 March 2012, ITLOS, p. 75, para. 235.)
                        11. My second reservation relating to the interest of third States is
                     more serious in nature. It should be recognized that the Court has gone
                     to great length in its reasoning to address the interest of third Parties in
                     the region, both in the north and the south. In the light of the overall
                     geographical context, I agree with the Court’s reasoning and delimitation
                     in the north, but have concern with the boundary in the south. In my
                     view, the boundary should stop at Point 8 with an arrow pointing east-
                     ward. My consideration is three-fold.
                        12. In the first place, from Point 8 to further east, the boundary line
                     will enter into the area where potentially the maritime entitlements of
                     three or even four States may overlap, as coastal projections of Nicara-
                     gua and Colombia, as well as those of Costa Rica and Panama, all extend
                     to that area. Regardless of being mainland coasts or islands, they all
                     enjoy full and the same maritime entitlements under general international
                     law. That Colombian entitlements do not go beyond the treaty boundar-
                     ies with third States does not mean third States do not have interest
                     against Nicaragua in that relevant area above the treaty boundaries.
                     Costa Rica made that point clear in its request for permission to inter-
                     vene. Even though Panama did not intervene, the same claim could also
                     be made. It is up to the Court to take care of that concern.


                     129




6 CIJ1034.indb 254                                                                                    7/01/14 12:43

                     750 	       territorial and maritime dispute (decl. xue)

                        13. Therefore, the coastal relationship between the Parties and the third
                     States in the southern area requires special consideration. By restricting
                     the coastal projections of Colombian islands against those of the Nicara-
                     guan coast, the Court also unduly restricts the coastal projections of
                     Colombian islands against those of the other two third States which, in
                     my opinion, has gone beyond the jurisdiction of the Court in this case.
                     The principle res inter alios acta and Article 59 of the Statute do not help
                     in the present situation. The Court could have avoided that effect by rest-
                     ing the boundary at Point 8 with an arrow pointing eastward for the time
                     being, a technique that the Court normally employs in the maritime
                     delimitation for the protection of the interest of third States.
                        14. Secondly, in regard to the cut-off effect, one of the two consider-
                     ations upon which the Court delimits the boundary in the north and the
                     south, the coastal relationship between the three adjacent coastal States
                     and Colombia in the south of the Caribbean Sea, as stated above, is a
                     complicated one. To what extent the Nicaraguan mainland coast can
                     project eastward against the coastal projections of Costa Rica and possi-
                     bly those of Panama depends on the maritime delimitation between Nica-
                     ragua and its adjacent neighbour(s). Once that is decided, it would be
                     more proper to determine how far the boundary between the Parties in
                     the present case will run eastward from Point 8. This approach would
                     better protect the interest of the third States.

                        15. Lastly, the consideration of the public order and stable legal rela-
                     tions should apply to the southern area as well. As is stated in the Judg-
                     ment, the Court has to bear in mind that the delimitation has to be “both
                     equitable and as practically satisfactory as possible, while at the same
                     time in keeping with the requirement of achieving a stable legal outcome”
                     (Arbitration between Barbados and the Republic of Trinidad and Tobago,
                     Tribunal Award of 11 April 2006, RIAA, Vol. XXVII, p. 215, para. 244).
                     The boundary line in the south would virtually produce the effect of
                     invalidating the existing agreements on maritime delimitation that Colom-
                     bia has concluded with Panama and Costa Rica respectively and drasti-
                     cally changing the maritime relations in the area. Even supposing that
                     these agreements might have indeed infringed upon the maritime entitle-
                     ments of Nicaragua in the area, it would be much better off for the main-
                     tenance of regional stability and public order if the Court just pointed out
                     the direction of the boundary between the Parties in this area, allowing
                     enough space for the States concerned to first draw up their respective
                     boundaries and then readjust their maritime relations. I regret that the
                     Court does not take that course.



                                                                       (Signed) Xue Hanqin.



                     130




6 CIJ1034.indb 256                                                                                  7/01/14 12:43

